Citation Nr: 0828742	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess 10 percent for 
patellofemoral pain syndrome (PFPS) of the left knee. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served in the National Guard between February 
1985 and June 1996.  He had active duty for the following 
periods: April 10, 1985 to August 17, 1985; May 10, 1986 to 
May 24, 1986; June 6, 1987 to June 20, 1987; and June 12, 
1993 to June 26, 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO, in pertinent part, denied 
entitlement service connection for bilateral hearing loss and 
tinnitus.  

This matter also comes before the Board on appeal from a June 
2005 Decision Review Officer decision, which awarded service 
connection for PFPS of the left knee.  A 10 percent rating 
was assigned effective January 2002.

During the pendency of the appeal, jurisdiction was 
transferred to the Portland, Oregon, RO.

The Board notes that the RO denied entitlement to service 
connection for a right knee condition in the February 2004 
rating decision.  While the appellant appealed the denial, 
service connection was ultimately awarded for right knee PFPS 
in June 2005.  As such, the matter is no longer in appellate 
status. 

In the appellant's July 2005 substantive appeal, he requested 
a hearing before the Board to be held at his local RO.  The 
hearing was scheduled for June 2008.  Notice was sent to the 
address of record and was not returned as undeliverable.  
Regularity of the mail is presumed.  The veteran failed to 
appear.  Thus, there are no outstanding hearing requests of 
record.  38 C.F.R. § 20.704(d).




FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Overall, based on a review of the clinical evidence of 
record, the service-connected left knee disability (PFPS) is 
not shown to be productive of: degenerative arthritis; 
ankylosis of the knee; moderate knee impairment with 
recurrent subluxation or lateral instability; dislocated, 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joints; malunion of the tibia and 
fibula with moderate knee disability; flexion limited to 45 
degrees; or extension limited to 10 degrees.    

3.  The appellant does not meet the necessary criteria for 
right ear hearing impairment pursuant to 38 C.F.R. § 3.385. 

4.  Left ear conductive hearing loss is not causally or 
etiologically related to a period of active duty training or 
inactive duty training.

5.  Medical evidence is against a finding that the veteran 
has tinnitus due to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PFPS of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Codes 5003, 5256-5263 (2007).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 101(2), (22), (24), 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The increased rating claim arises from the appellant's 
disagreement with the initial 10 percent evaluation following 
the grant of service connection for PFPS of the left knee.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The RO issued a letter to the 
appellant in May 2008, which notified him of how VA 
determines disability ratings for the knee.  The diagnostic 
criteria pertinent to the knee were set forth in detail, to 
include evaluations between zero and 100 percent.  The 
appellant did not respond; however, prior statements of the 
appellant indicate awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary.  The claim was last 
readjudicated in a June 2008 supplemental statement of the 
case (SSOC).

With regard to the claims of entitlement to service 
connection, a VCAA letter was issued in January 2002, prior 
to the decision on appeal.  The appellant was notified of: 
the information or evidence necessary to substantiate the 
claims; the necessary information or evidence, if any, the 
claimant was to provide; and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The appellant was notified of the evidence necessary to 
establish a disability rating and effective date in April 
2008 and May 2008.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The service connection claims were 
also readjudicated in the June 2008 SSOC.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  The claims file 
includes the appellant's service medical records, post-
service VA outpatient treatment records, and VA examination 
reports. 

The VCAA provisions have been considered and complied with.  
The appellant was notified and aware of the evidence needed 
to substantiate these claims.  There is no indication that 
there is additional evidence to obtain or additional notice 
that should be provided.  There is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Historically, in initiating the instant appeal, the appellant 
disagreed with the initial 10 percent rating assigned for his 
service-connected PFPS of the left knee.  As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

As the appellant's specific disability is not listed in the 
diagnostic criteria, it has been rated by analogy.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The appellant's left knee has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020, as 10 percent disabling.  
Under this code section, synovitis will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

At the outset, the Board finds that diagnostic code 5020/5003 
is not the most applicable rating criteria as there has been 
no x-ray evidence of degenerative arthritis of the left knee.  
X-rays taken upon VA examination in September 2003, May 2005, 
June 2007, and August 2007, were devoid of findings of 
arthritis of the knee, as were x-rays performed by VA in 
April 2006.  Magnetic resonance imaging (MRI) performed in 
May 2006 was similarly negative.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings, nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.  

There are other pertinent diagnostic criteria for rating knee 
disabilities; however, the objective evidence of record does 
not contain findings of: ankylosis of the knee (diagnostic 
code 5256); moderate knee impairment with recurrent 
subluxation or lateral instability (diagnostic code 5257); 
dislocated, semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joints (diagnostic 
code 5258); or malunion of the tibia and fibula with moderate 
knee disability (diagnostic code 5263).  38 C.F.R. § 4.71a.

The Board has considered whether a higher rating is warranted 
based on limitation of full range of motion; however, the 
objective evidence of record does not show compensable 
limitation of flexion or extension.  A compensable rating is 
not warranted for loss of motion on flexion until flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.   As for loss of motion on extension, the 
provisions of Diagnostic Code 5261 dictate that a compensable 
rating is not warranted until extension is limited to 10 
degrees.  See 38 C.F.R. § 4.71a.  

Based on its review of the medical evidence since the grant 
of service connection, the Board finds that an initial rating 
in excess of 10 percent under Diagnostic Code 5020, or any 
other applicable code (or combination of codes), for the 
veteran's left knee disability is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  
VAOPGCPREC 9-04 (September 17, 2004).  

A review of the pertinent medical evidence reveals the 
following.

Upon VA examination in September 2003, the appellant 
complained of increased pain with repetitive movement, weight 
bearing, lifting, and carrying.  He denied instability or 
swelling.  He reported clicking in the left knee.  Contrary 
to current assertions that he had been using a brace since 
1994, the veteran indicated that he did not use an assistive 
device.  

Physical examination revealed no swelling, deformity, or 
discoloration of the left knee.  He had tenderness to the 
peripatellar region.  There were no instabilities to anterior 
drawer, Lachman's, or varus and valgus testing.  McMurray's 
was similarly negative.  Range of motion was from zero to 130 
degrees actively and passively.  The examiner opined the 
appellant had lost between 10 to 15 percent of range of 
motion, strength, coordination, and fatigability.  While the 
examiner indicated that during flare-ups, he would "expect" 
the appellant to lose an additional 10 percent of range of 
motion, strength, coordination, and fatigability, repetitive 
motion testing was not performed.  

An additional VA examination performed in May 2005, further 
noted complaints of pain.  The appellant again denied 
locking, swelling, instability, and the use of assistive 
devices.  On objective examination there was no swelling, 
deformity, or dislocation.  There was tenderness to palpation 
about the lateral patellar facet and infrapatellar region.  
There was no medial or joint line tenderness.  The appellant 
had no instabilities to anterior drawer or varus and valgus 
testing.  Resistive extension caused no pain, but resistive 
flexion caused some pain in the patella.  There was no 
evidence of effusion.  Range of motion was passively from 
zero to 140 degrees and only mildly painful at 120 to 140 
degrees.  Strength was 5/5.  

The examiner noted that functional loss of range of motion 
was due in large part to pain; however, there was no evidence 
of lack of endurance following repetitive use.  The examiner 
approximated the appellant had lost between 20 to 25 percent 
of his range of motion, strength, coordination and 
fatigability based on subjective complaints of the veteran of 
daily flares of left knee pain with any lifting, carrying, 
bending, twisting, or climbing stairs.  Again, this was not 
objectively demonstrated upon physical examination.  As noted 
above range of motion was full.  See 38 C.F.R. § 4.71a, Plate 
II.

Upon VA examination in June 2007, the appellant had range of 
motion from zero to 120 degrees.  There was no instability 
with three repetitions.  There was pain on the medial joint 
line, lateral joint line, and peripatellar structures.  There 
was mild puffiness, but no gross swelling, deformity, or 
discoloration in the knee.  Strength was 5/5.  Lachman's, 
McMurray's, and varus/valgus testing were all negative.  
There was no intra-articular effusion.  Loss of range of 
motion strength, coordination, and fatigue during flare-ups 
was approximated to be about 15-20 degrees.

The appellant was afforded a final VA examination in August 
2007.  The appellant presented with complaints of pain on 
repetitive use, popping, and clicking.  There was no evidence 
of effusion.  Range of motion was from zero to 115 degrees 
with pain throughout.  Pain was said to be the worst at 
terminal extension and flexion past 90 degrees.  There was 
some patellofemoral crepitus.  There was no instability to 
varus, valgus, Lachman's, or posterior drawer.  McMurray's 
was also negative.  The examiner concluded the appellant 
would have lack of strength, endurance, and loss of another 
10 to 15 degrees of range of motion with repetitive activity.

VA outpatient treatment records dated between 2006 and 2007 
were also reviewed.  The appellant presented with repeated 
complaints of left knee pain.  There was also some isolated 
complaints of giving way and catching of the left knee, but 
this was not objectively demonstrated.  There was no evidence 
of deformity, redness, or swelling.  Varus and valgus testing 
was repeatedly negative for instability.  Range of motion 
varied from 5 to 110 degrees in April 2006, to zero to 120 
degrees in July 2006, to unrestricted in September 2006.

In light of the appellant's credible complaints of pain 
experienced in his left knee, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While 
there was some pain with range of motion on VA examinations 
performed between 2003 and 2007, there was no evidence of 
swelling, instability, or deformity of the left knee.  As 
noted above, range of motion was at worst zero to 115 degrees 
(as seen on VA examination in August 2007).  Additional 
functional loss due to loss of strength, fatigability, and 
coordination was approximated to be 10-15 degrees during 
flare-ups, which would bring it to approximately from zero to 
100 degrees.  This would not meet the criteria for even a 
compensable rating under Diagnostic Code 5260 as flexion 
would not be limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  

In reaching this decision, the Board has considered the issue 
of whether the appellant's service-connected PFPS of the left 
knee presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  In this regard, the Board 
notes that disability due to the left knee has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  The 
assigned 10 percent rating adequately compensates the 
appellant for the nature and severity of his PFPS of the left 
knee.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The appellant essentially contends that he is entitled to 
service connection for bilateral hearing loss and tinnitus.  
Specifically, he contends that he incurred these conditions 
as a result of noise exposure from artillery fire during his 
period of Reserve service.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

As discussed below, neither hearing loss disability nor 
tinnitus were noted during service or for many years 
thereafter.  While a left ear hearing loss disability and 
tinnitus are eventually diagnosed years after service, the 
weight of the competent medical evidence is against a finding 
that either condition is related to service. 

While the veteran may well have been exposed to a great deal 
of noise during service, the appellant's service medical 
records are devoid of a diagnosis of either bilateral hearing 
loss or tinnitus.  A February 1985 audiogram revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
35
10
LEFT
0
5
0
0
0

An April 1989 audiogram showed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
0
0
5
15

The veteran did complain of hearing loss in his May 1993 
Report of Medical History.  The corresponding audiogram 
contained pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
35
30
25
25
25

The veteran was not diagnosed with hearing loss disability.  
There were no complaints of tinnitus.

In short, hearing loss disability was not shown in either ear 
during service nor was it shown for  years thereafter.  

Hearing loss disability (on the left not the right) and 
tinnitus were not shown until September 2003.  Post-service, 
upon VA examination in September 2003, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
25
LEFT
35
30
30
25
25


Based on the evidence of record, the veteran's right ear 
hearing loss is not so severe that it rises to the level of a 
disability.  38 C.F.R. § 3.385.  While there is evidence of 
left ear conductive hearing loss disability, the examiner 
provided a medical opinion that the etiology of the hearing 
loss was most likely middle ear effusion or atelectasis.  The 
examiner indicated that noise exposure hearing loss would be 
difficult to ascertain.  The examiner further opined that 
tinnitus did not appear to be directly related to the 
veteran's service career. 

While the appellant contends he has hearing loss and tinnitus 
that have been present since his Reserve service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claims, and the appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

ORDER

Entitlement to an initial rating in excess 10 percent for 
PFPS of the left knee is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


